Citation Nr: 1611710	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  14-25 772	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1940 to June 1964.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).
 
The appellant appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  The record was held open for 30 days from the date of the hearing.  The appellant subsequently submitted additional evidence; she waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2015).

In January 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA), which was received in May 2015.  The appellant and her representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.  

During the pendency of the appeal, the National Association for Black Veterans; the Disabled American Veterans; and private attorney Kenneth LaVan have attempted to represent the appellant.  In a November 2015 letter, VA asked her to identify her current representative.  The letter indicated that if the appellant failed to response within 30 days of the letter, VA will assume she wishes to remain represented by the National Association of Black Veterans, the party with the most recent, valid power of attorney.  To date, the appellant has failed to respond.  As such, VA assumes that the appellant wishes to remain represented by the National Association of Black Veterans, which was also present at the Board hearing.

In March 2016, the appellant submitted additional argument that is cumulative of her prior contentions.

FINDINGS OF FACT

1.  In a decision of August 2004, the Board denied the claim of service connection cause of the Veteran's death on the basis that a disability incurred in or aggravated by service did not cause death or contribute substantially or materially to cause death.

2.  The additional evidence since August 2004 is not redundant or cumulative evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim of service connection for cause of the Veteran's death.

3.  The Veteran died in October 1991.  The death certificate listed the immediate cause of death as pneumonia, organism unknown.  Other significant conditions contributing to death listed were severe emphysema and congestive heart failure.

4.  At the time of the Veteran's death, service connection was in effect for macular  degeneration of the right eye and welding injury residuals of both eyes, rated as 10 percent disabling, and a severe laceration wound of the left lower leg, shrapnel  wound with skin grafting of the left thigh to the left lower leg, rated as  noncompensable.

5.  The Veteran was not in receipt of a permanent and total service-connected disability rating at the time of his death nor did he die from a service-connected disability.

6.  A service-connected disability was not the principal or a contributory cause of the Veteran's death.

7.  The Veteran did not have any claims pending at the time of his death and the appellant did not file a claim for accrued benefits within one year of the Veteran's death.


CONCLUSIONS OF LAW

1.  The August 2004 Board decision, which denied service connection for cause of the Veteran's death, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).

4.  The appellant is not entitled to accrued benefits.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard December 2012 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  VA has rendered multiple medical opinions in connection with the claim and prior claim.

Most recently, in January 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a VHA medical expert opinion, which was received in May 2015.  The expert medical opinion, is sufficient evidence for deciding the claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the cause of the Veteran's death in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Although the appellant maintains that the Veteran's death is related to military service, there is no need for another VA medical opinion because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Thus, VA's duty to assist has been met.
 
Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a decision of August 2004, the Board denied the claim of service connection cause of the Veteran's death on the basis that a disability incurred in or aggravated by service did not cause death or contribute substantially or materially to cause death.  Subsequent to that decision, a motion for reconsideration was denied by the Board and the decision was affirmed by the Court in February 2007.  The Board's decision in August 2004 is final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1100.

The evidence of record at the time of the August 2004 decision included the Veteran's service treatment records, post-service treatment records, and a VA medical opinion.

The evidence added to the record since the last, final denial includes Dr. Ortega's November 2014 opinion that it is more likely than not that the Veteran suffered from lung disease from welder's lung that contributed to the emphysema and eventual pneumonia that caused the Veteran's death. 

The Board finds that this evidence is new and material as it is not cumulative or redundant of the evidence previously of record and it relates to a previously unestablished element of entitlement to service connection for cause of the Veteran's death, namely that a disability incurred in or aggravated by service contribute substantially or materially to cause death.  Accordingly, reopening of the claim is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.

Cause of Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2015).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principal cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather is must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2015).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2015).

The death certificate shows that the Veteran died in October 1991.  According to the death certificate, the immediate cause of death was pneumonia, organism unknown.  Other significant conditions contributing to death listed were severe emphysema and congestive heart failure. 

At the time of the Veteran's death, service connection was in effect for macular degeneration of the right eye and welding injury residuals of both eyes, rated as 10 percent disabling, and a severe laceration wound of the left lower leg, shrapnel wound with skin grafting of the left thigh to the left lower leg, rated as noncompensable.

Service medical records show that the Veteran had a chest cold in October 1942.  However, his lungs and cardiovascular system were normal at nine military examinations from April 1940 to December 1953.  In October 1954, the Veteran was struck in the eye by flux from a welding machine and was treated for ulcer of the cornea and acute infectious conjunctivitis.  In October 1956, the Veteran was diagnosed with chemical conjunctivitis from welding.  In November 1957, the Veteran reported hemoptysis and coughing blood for three days. A diagnosis of possible lung pathology and Eustachian tube blockage was rendered at that time.  In December 1957, hemoptysis was still present and a diagnosis of probable bronchiectasis was rendered at that time.  

In January 1958, the Veteran was hospitalized for four days to treat bronchiectasis of unknown cause.  In January 1959, the Veteran was found to have a common cold.  At the time of a June 1959 examination, the Veteran's lungs and heart were found to be normal.  He reported having nonspecific chest pain at that time.  In October of an unspecified year, the Veteran was treated for unknown heart problems, which had not been considered serious even one month earlier. 

In March 1961, the Veteran complained of pericardial chest pain, with a diagnosis of possible early viral respiratory infection being rendered at that time.  In October 1961, the Veteran reported coughing up blood when exposed to paint fumes.  At the time of a March 1963 examination, the Veteran's lungs and heart were noted to be normal.  In November 1963, the Veteran had an unspecific type of flu.  His lungs and heart were again found to be normal at the time of a March 1964 examination. 

In April 1964, the Veteran reported left chest pain.  He was hospitalized for four days for observation for suspected cardiac disease.  An electrocardiograph revealed that cardiovascular sinus rhythm had no murmurs or clinical megaly.  No disease was found, and chest x-rays were normal.  The Veteran's lungs and heart were deemed normal at the time of a March 1965 examination. 

After service, at a December 1976 VA examination, the Veteran had no respiratory symptoms, and his lungs were clear.  His heart had a regular sinus rhythm, and there was no ankle edema or history of hypertension.

VA chest x-rays and hospitalization reports from April 1979 to May 1987 include diagnoses of angina, atherosclerotic vascular disease, atrial fibrillation, atypical chest pain, chronic obstructive pulmonary disease, hemoptysis secondary to diffuse bronchitis, hypertension, ischemic heart disease, organic heart disease, probable right basilar pneumonia, and tuberculosis, and document a history of aspiration pneumonia, chronic alcoholism, congestive heart failure, myocardial infarction, occasional dysphagia with small mucous cyst, and a 60-year history of smoking. 

The October 1991 private hospital report documents that when the Veteran was taken to the emergency room for complaints of dyspnea and immediately admitted, he was status post pacemaker implant.  When the Veteran died five weeks later, the final diagnoses included angina, atrial fibrillation, chronic obstructive pulmonary disease, congestive heart failure secondary to atherosclerotic heart disease, hypertensive cardiovascular disease, pneumonia, tricuspid valve regurgitation, and left ventricular hypertrophy resulting from years of essential hypertension.  The official November 1991 death certificate stated that the immediate cause of death was pneumonia and that other significant conditions contributing to death were severe emphysema and congestive heart failure.

At the time of a September 2000 Board hearing in the prior claim, the appellant testified that she had married the Veteran in 1975 and that he was having problems breathing at that time.  She noted that he sought treatment at various VA and private facilities.  The appellant indicated that the Veteran told her that he swallowed welding particles when performing his duties as a welder.  She reported that the Veteran's relatives had told her that he had had lung problems for many years.  She indicated that it was her belief that the injuries that the Veteran sustained while welding had a general debilitating effect on him.  She also noted that the Veteran had probably been exposed to asbestos while welding.  

In March 2001, the Board remanded this matter for additional development.  

In March 2002, the claims folder was reviewed by a VA examiner.  The examiner indicated that he had reviewed the entire claims folder.  He noted that the Veteran died in October 1991, with the cause of death being listed as "pneumonia, organism unknown," with listed significant contribution from severe emphysema and congestive heart failure.  The Veteran was noted to be 77 at the time of his death.  He observed that it was the appellant's belief that the Veteran's fatal pneumonia was caused by or materially exacerbated by his military duties involving welding.  He noted that the Veteran's occupation was listed as a construction laborer.  

It was the examiner's opinion that there was no nexus between the Veteran's cause of death and his military service.  The examiner noted that the Veteran left the military in June 1964 and lived longer than 27 years after his discharge from the military.  He apparently worked in construction, as a laborer much of the time.  He stated that while the Veteran's wife gave testimony regarding her husband's lung problem after service, no evidence of treatment for lung disorders in service was noted on review of the records.  He further observed that roughly twenty years passed before any evidence of any complaints of lung problems were voiced.  

It was noted that the Veteran had been diagnosed with chronic alcohol abuse/alcoholism and alcohol based nutritional deficiency.  The examiner reported that it was not known whether the Veteran smoked tobacco products.  He stated that he had reviewed medical literature and that the only significant findings in welders was an increased risk of mesothelioma, reportedly due to asbestos exposure.  

The examiner noted that the Veteran had had rather poor health for his last 5 or 6 years.  He further observed that pneumonia had been termed "the friend of the elderly" primarily because it killed rather quickly and painlessly.  He stated that with all the other likely reasons for the Veteran's fatal pneumonia, it was extremely unlikely that any condition related to military service would not have been manifest to a point requiring treatment for more than 20 years following discharge.  Therefore, there was no plausible nexus between the Veteran's death and his military history.  

In November 2003, the Board again remanded this matter for additional development, to include expansion on the previous VA examiner's opinion.  In the remand, the Board requested that the RO obtain an addendum medical opinion from the VA physician who provided the May 2002 VA medical opinion. 

The VA physician was asked to specifically state whether he had the opportunity to review the entire claims file, including service medical records for the 18 years prior to 1958 (2 gold envelopes and 1 beige envelope marked with red/white tabs) and the Veteran's past medical history in a November 1983 VA hospital report (marked with yellow tab & pink paper clips), and to provide an addendum medical opinion as to:

(i) whether it was as likely as not that nicotine dependence was incurred in service from April 1940 to June 1964, and if it was, whether it was as likely as not that pneumonia, emphysema, and/or congestive heart failure at the Veteran's death in November 1991 resulted from nicotine dependence;

(ii) whether it was as likely as not that pneumonia, emphysema, and/or congestive heart failure at the Veteran's death in November 1991 resulted from positive tuberculosis tests from 1953 to 1983, suspected cardiac disease in April 1964, in-service exposure to asbestos or welding toxins, or any other event in service from April 1940 to June 1964; and

(iii) whether it was as likely as not that pneumonia, emphysema, and/or congestive heart failure at the Veteran's death in November 1991 resulted from complications during surgery to treat a service-connected bilateral eye disability.

In January 2004, the requested examination report was prepared.  The examiner indicated that he had again reviewed the Veteran's claims file, including the three tagged volumes of service medical records.  He further reported that he had reviewed the document signed by M. F., M.D.  The latter provided evidence of the Veteran's smoking history.  

The examiner noted that the Veteran served in the military from 1940 to 1964.  He observed that during his career, the Veteran worked in a number of capacities including working as a supply sergeant, a welder, and a carpenter.  He noted that there was no suspected cardiac disease found on separation examination in March 1964.  The examiner further indicated that following discharge, the Veteran reportedly worked as a laborer.  He observed that the Veteran died in 1991 with the cause of death listed on the death certificate being pneumonia, organism unknown.  

The examiner stated that there was no documentation found on review of the claims file to demonstrate that the Veteran was ever told that he had a tobacco dependence problem or that he was told by a clinician to quit smoking because of health issues.  The examiner also noted that he found no evidence that the Veteran attempted to quit smoking but failed.  He indicated that these items would be mandatory for a finding of nicotine dependence.  Thus, no documentary evidence supporting the notion that the Veteran was addicted to nicotine was found.  As there was no evidence of nicotine dependence, the question of whether nicotine dependence contributed to pneumonia, emphysema, or congestive heart failure was moot.  

The examiner further indicated that it was far less likely than not that any in-service event was causally related to or in any way responsible for the Veteran's terminal pneumonia, including welding activities or any other exposure (no documentation of any toxic exposures was found).  The examiner noted that the Veteran's reported tuberculosis test positivity only documented an inactive case of tuberculosis.  There was no evidence of tuberculosis treatment found.  The examiner stated that it was inconceivable that the positive test caused any pneumonia, emphysema, or congestive heart failure.  He noted that tuberculosis for most people was an inactive disease with no or few clinical manifestations of illness.  He observed that for those individuals with active tubercular disease, the disease process would kill the person through respiratory collapse if the disease was not halted through the use of antibiotics.  He stated that it was entirely unlikely that the positive test had any causal relationship to subsequent pneumonia, emphysema, or congestive heart failure.  

The examiner further noted that there was no evidence whatsoever suggesting that the Veteran's pneumonia, emphysema, and/or congestive heart failure resulted from complications during surgery to treat a service-connected bilateral eye disability.  He indicated that this was rank speculation.  The examiner also observed that in 1963, the Veteran was about 49 years old.  There was almost no other mention of cardiac symptoms until he was almost 70.  Therefore, it was extremely unlikely that the Veteran sustained any myocardial disease while on active duty or the presumptive period following discharge.  

The examiner indicated that he was accepting that the Veteran was considered to have a permanent disability due to chronic conjunctivitis from welding while on active duty but noted that he was unclear on the rationale for the nexus between the in-service conjunctivitis and the service-connected disability (which appeared to be due to cataractous lenses, which were not thought to be in any way causally or developmentally related to his inservice conjunctivitis).  He further noted that while the Veteran appeared to have undergone some type of eye surgery, he could not determine when this had taken place.  He stated that to assert that the eye surgery somehow caused pneumonia, emphysema, or heart failure was an absurd contention.  

The examiner indicated that it was far less likely than not that the Veteran's military service in any way contributed to his death from pneumonia.  He further stated that it was not possible to document nicotine dependence.  He also noted that it was far less likely than not that the Veteran's pneumonia, emphysema, and/or congestive heart failure resulted from positive TB tests, cardiac disease in April 1964, or inservice exposure to welding toxins or asbestos, or any other event between 1940 and 1964.  He further stated it was far less likely that the Veteran's pneumonia, emphysema, and/or congestive heart failure resulted from complications from surgery for service-connected bilateral eye disability.  

The examiner indicated that the Veteran's multitude of health problems stemmed from his abusive use of tobacco.  This is what caused his heart condition, lung condition, and set the stage for his pneumonia.  He noted that it was impossible to document from the record that the Veteran was addicted to nicotine.  He stated that it was not possible to uncover evidence that the Veteran met the DSM-IV criteria for nicotine dependence.  He further noted that since the Veteran did not die from or with active tuberculosis, it was quite safe and accurate to state that it was far less likely that the Veteran's chronic health problems were related in any causal way to his positive tuberculosis test.

In November 2014, Dr. Ortega, opined that it is more likely than not that the Veteran suffered from lung disease from welder's lung that contributed to his death with severe emphysema and eventual pneumonia.  The rationale was that the Veteran's service treatment records show that he incurred multiple welding-related injuries during service.

In a May 2015 VHA expert opinion, the Chief of pulmonary and critical care of a VA Medical Center agreed with the 2001 and 2004 VA medical opinions.  The medical expert characterized Dr. Ortega's opinion as very brief and logically disconnected.  She explained that there was no indication that Dr. Ortega reviewed the Veteran's medical records, no logical chain linking eye and leg injuries to pulmonary disease, and no demonstration of any familiarly with the scientific knowledge of welding-related lung disease. 

"Most of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds, and the May 2015 expert agrees, that Dr. Ortega's opinion does not demonstrate that application of valid medical analysis and lacks rationale linking the Veteran's in-service "welding-related injuries" to the lung disabilities that ultimately caused the Veteran's death.  For these reasons, Dr. Ortega's opinion is afforded little probative value.  See id. ("It is the factually accurate, fully articulated, [and] sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  Dr. Ortega's opinion met the low bar to reopen the claim because it goes towards the nexus element.  However, when considered in conjunction with the other medical evidence, the opinion is unpersuasive and does not serve to substantiate the nexus element.

An opinion regarding the cause of death of the Veteran's death, in this specific case, falls outside the realm of common knowledge of a lay person, that is, the opinion cannot be based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  The appellant has not shown that she is qualified through education, training, or experience to offer this type of complex medical opinion involving the multiple disease processes and decades of medical history.  Accordingly, she is not competent to offer an opinion as to the cause of the Veteran's death in these specific circumstances and her opinion to this effect is of no probative value.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The opinions of the January 2004 the May 2015 medical expert constitute competent and persuasive medical evidence with respect to the cause of the Veteran's death and any nexus to service, which opposes rather than support the claim.  The opinions were rendered by medical professionals who reviewed the Veteran's file and supported their conclusions with reasoned analysis and who are qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinions are afforded significant weight because they are factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The May 2015 VHA medical expert reaffirmed the January 2004 medical opinion that it was far less likely than not that the Veteran's military service in any way contributed to his death from pneumonia; that it is far less likely than not that the Veteran's pneumonia, emphysema, and/or congestive heart failure resulted from positive TB tests, cardiac disease in April 1964, or in-service exposure to welding toxins or asbestos, or any other event between 1940 and 1964; and that it is far less likely than not that the Veteran's pneumonia, emphysema, and/or congestive heart failure resulted from complications from surgery for service-connected bilateral eye disability.  These opinions directly address the appellant's primary contentions in this case.

Accordingly, in this case, for reasons cited above, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for the cause of the Veteran's death is not warranted.

Accrued Benefits

The issue of accrued benefits was certified on appeal.

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).  The application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

Substitution is possible for pending claims when a claimant dies, but only for claimants who died on or after October 10, 2008.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).

There is no evidence that the Veteran had any claims pending at the time of his death.  Additionally, the appellant did not file a claim for accrued benefits within one year of the Veteran's death.  The Veteran's death certificate shows that he died in 1991.  VA received the appellant's claim for accrued benefits in May 2012.  Prior to May 2012, VA did not receive any communication that could be construed as an informal claim for accrued benefits.  Accordingly, any accrued benefits claim is barred as untimely even if there was a pending claim.


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for the cause of the Veteran's death is denied.

Accrued benefits are denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


